Title: From Thomas Jefferson to Alexander Donald, 18 November 1788
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
Paris Nov. 18. 1788.

Often sollicited by persons on this side the water to enquire for their friends in America about whose fate they are incertain, I can only hand on their requests to my friends in America. The inclosed letter from the Chevalier de Sigougne desires some enquiry after his brother whom he supposes to have settled at Todd’s  bridge. As this is within your reach, I must refer the request to your humanity, and beg of you, if you can hear of him you will be so good as to give me an account of him, returning me the inclosed letter at the same time.
The campaign between the Turks and Russians has been tolerably equal. The Austrians have suffered thro’ the whole of it. By the interposition of Prussia and England, peace is likely to be made between Russia, Denmark and Sweden. This is a proof that England does not mean to engage in the war herself. This country will certainly engage herself in no manner externally before the meeting of her States general. This assembly has been so long disused, that the forms of it’s convocation occasion difficulty. The Notables have been convened to prescribe them, and they are now in session. I am in hopes this will end in giving a good degree of liberty to this country. They enjoy at present the most perfect tranquillity within. Their stocks however continue low, and money difficult to be got for current expences. It is hoped that Mr. Neckar’s talents and popularity, with the aid of a national assembly will extricate them from their difficulties. We have been daily expecting to hear of the death of the king of England. Our last news is of the 11th. when he was thought in the utmost danger. This event might produce a great change in the situation of things. It is supposed Mr. Fox would come into place, and he has been generally understood to be disposed for war. Should the king survive, I think the continuance of peace more probable at present than it has been for some time past. Be so good as to contrive the inclosed letter by a very safe conveiance. Remember me in the most friendly terms to Dr. Currie, and be assured yourself of the esteem & attachment with which I am Dear Sir Your affectionate friend & servt,

Th: Jefferson


P.S. The crop of wheat here has been so short, that they write me from all the ports that want is apprehended, and that American wheat or flour would come to a good market here. I mention this to you, tho’ I am sure you have information on the subject much more accurate than I can give you.

